DISMISS; and Opinion Filed October 31, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00993-CV

                               ANSWAR WILLS, Appellant
                                        V.
                              GERTRUDE BAKASA, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-04594

                            MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Brown
                                Opinion by Justice Lang-Miers
       Answar Wills appeals the trial court’s modified temporary orders signed on July 29,

2014. We conclude that we lack jurisdiction and dismiss the appeal.

                                         Background

       On April 24, 2014, the trial court signed temporary orders in a suit affecting the parent-

child relationship of A.R.D. which provided that until the next hearing, parents Gertude Bakasa

(mother) and Wills (father) would continue to have alternating weeks of possession. Wills was

ordered to return the child to her prior school. Wills had withdrawn A.R.D. from the school on

April 10, 2014. There was also to be no contact between the parents unless there was important

information regarding the child. The trial court signed further temporary orders in the SAPCR

suit on May 29, 2014 in which Wills was designated by the trial court as the conservator with the
exclusive right to designate the primary residence of the child without regard to geographic

location, and Bakasa was ordered to pay child support and medical support to Wills.

        On May 30, 2014, Bakasa requested a de novo hearing on the issues of temporary

custody and child support, asking the trial court to reform the May 29th order and revert back to

the temporary orders entered on April 24th. A hearing was held on July 29, 2014, in which

default judgment was entered against Wills, who did not appear. The trial court’s temporary

orders designated Bakasa as the conservator with the exclusive right to make decisions

concerning the child’s education including the exclusive right to enroll the child in the school of

her choice. Furthermore, the orders provided that A.R.D. would alternate living with each parent

on a weekly basis from Monday to Monday, and be enrolled in the school that she attended last.

        On July 31, 2014, Wills filed a notice of appeal of the July 26th temporary orders. On

September 30, 2014, we notified appellant by letter that we questioned our jurisdiction over the

appeal. We gave appellant ten days to file a jurisdictional brief explaining how this Court has

jurisdiction because it appeared Wills was appealing the trial court’s modified temporary order.

To date, appellant has not filed a jurisdictional brief.

                                             Discussion

        Appellate courts may review only final and appealable judgments or interlocutory orders

specifically made appealable by statute. See Lehmann v. Har Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). Temporary orders entered while a motion to modify in a suit affecting the parent-

child relationship is pending, are interlocutory and no statutory provision authorizes appeal of

those orders. See TEX. FAM. CODE ANN. § 105.001(e)(Vernon 2013); see also Dancy v. Daggett,

815 S.W.2d 548, 549 (Tex. 1991) (per curiam) (op. on mot. reh’g) (holding mandamus is

appropriate remedy to challenge temporary orders governing issues of conservatorship and child

support because trial court’s issuance of temporary orders not subject to interlocutory appeal).

                                                  –2–
Here, the orders appellant seeks to appeal are temporary orders in a suit to modify the parent-

child relationship. Therefore, the interlocutory appeal is precluded by Family Code section

105.001(e). Id. Appellant has not demonstrated that this Court otherwise has jurisdiction over

his appeal from the trial court’s temporary orders. Thus, we hold that we have no jurisdiction to

consider this appeal.

       Accordingly, we dismiss this appeal for lack of jurisdiction.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

140993F.P05




                                               –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANSWAR WILLS, Appellant                            On Appeal from the 303rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00993-CV         V.                      Trial Court Cause No. DF-14-04594.
                                                   Opinion delivered by Justice Lang-Miers.
GERTRUDE BAKASA, Appellee                          Justices O'Neill and Brown participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee GERTRUDE BAKASA recover her costs of this appeal
from appellant ANSWAR WILLS.


Judgment entered this 31st day of October, 2014.




                                             –4–